Berdon, J.,
dissenting. The majority misconstrues the issue in this case. It suggests that “the defendant’s principal challenge to the constitutionality of the family support magistrate’s exercise of his statutory contempt power under General Statutes § 46b-231 (m) (7) is his contention that such authority cannot be conferred on a magistrate without encroaching on the authority of the Superior Court and impairing the constitutional mandate of separation of powers.” At issue is not encroachment of the Superior Court’s authority or the mandate of separation of powers, but rather who is constitutionally vested with the authority to hold and incar*818cerate for contempt—that is, which officer has the jurisdiction to deprive another individual of his or her personal liberty.
The power to punish for contempt has long been a judicial one, and that power can only be exercised by a judicial decision maker authorized by the state constitution, whether or not he or she is designated as a justice, judge or magistrate. “Only the courts can give the command which takes from the citizen his liberty and places him within prison walls, and they can only give it in accordance with the law of the land.” Langenberg v. Decker, 131 Ind. 471, 488, 31 N.E. 190 (1892) (Eliott, C. J., concurring). Here, pursuant to the provisions of § 46b-231 (m) (7),1 we deal with a statute that confers on family support magistrates, who are not appointed in accordance with the state constitution, the open-ended power to deprive a person of his liberty, not for days, weeks or months, but for an unspecified, unlimited period of time. Clearly, it is a judicial power to be exercised only by a constitutional judge.
The judicial powers of this state are “vested in a supreme court, an appellate court, a superior court, and such lower courts as the general assembly shall, from time to time, ordain and establish. The powers and jurisdiction of these courts shall be defined by law.” Conn. Const., art. V, § 1, as amended by art. XX, § 1 of the amendments,2 Accordingly, I do not question the *819authority of the legislature to enact legislation that would create a magistrate court, as a lower court, which is presided over by a magistrate who holds the power to incarcerate persons for contempt. But, in doing so, the legislature must require that the magistrates meet the mandate of article fifth, § 2, as amended—that is, the requirement that constitutional decision makers are nominated by the governor, from candidates approved by the judicial selection commission and appointed by the legislature.3 Simply put, once a magistrate has been given the power to deprive a person of his or her liberty under § 46b-231 (m) (7), the magistrate has become a judge within the meaning of article fifth, § 2, as amended. Currently, family support magistrates are only “appointed by the governor.” General Statutes § 46b-231 (f). They fail, therefore, to meet the requirements of a constitutional judicial decision maker because they are neither nominated from the approved list of the judicial selection commission nor appointed by the legislature.
Although I recognize that the court, in In re Application of Clark, 65 Conn. 17, 31 A. 522 (1894), held that the legislature could confer the power of contempt on a nonconstitutional decision maker, the reasoning of Clark, decided nearly one hundred years ago, has never been adopted in a subsequent case in Connecticut or any other jurisdiction. See R. Goldfarb, The Contempt Power (1964) p. 137. The court in Clark took the extreme view that “[t]he restraint of the person may *820be authorized by the legislature without the intervention of any court, in many cases where such restraint is necessary to the execution of the law and the enforcement of police regulations.” In re Application of Clark, supra, 30.
In Clark, as precedent to support its claim that non-constitutional decision makers have the power to deprive a person of his or her liberty, the court relied on the following disturbing examples: “The defendant in a civil action who refuses to turn out property for attachment may be committed to jail without trial. Selectmen may, without trial, take children from the custody of parents who neglect them, and bind them out to masters. General Statutes [1888 Rev.] § 2109. For certain infringements of the pauper laws they may, without trial, order an inhabitant of another State to be forcibly taken out of this State, and may expel from their town the inhabitant of another town; §§ 3292, 3293. A tax collector may, if necessary, commit to jail a citizen refusing to pay his taxes, there to remain until payment is made, or he be discharged in due course of law; § 3889. A collector who fails to collect and pay over the taxes may himself, without trial, be committed to jail, as on execution after judgment; § 3879. The moderator of any town meeting, or of any meeting of any society or other community, may order into custody any person who refuses to submit to his lawful authority, and have him forcibly removed until he shall conform to order; § 52. The instance are numerous and familiar where officers are authorized to restrain, without trial and even without process, persons who persist in the open violation of law. This power of summary compulsion to compliance with law may be committed to administrative as well as to judicial officers; and when committed to judicial officers they act solely in an administrative capacity, unless the power is exercised in the course of judicial proceedings.” Id., 30. By *821endorsing Clark, does the majority implicitly approve of legislation that would empower the tax commissioner to hold in contempt and to punish for failure to pay taxes, and so on? Following the express language of Clark could only lead to that result. The outrageous language in Clark, although it may have been the law in this state years ago, should not guide this court, in this century, under our state constitution. Instead, we should follow the reasoning of other jurisdictions.
The Supreme Court of Colorado held that “[t]he power to punish for contempt is a judicial power within the meaning of the Constitution. It belongs exclusively to the courts, except in cases where the Constitution confers such powers upon some other body.” People v. Swena, 88 Colo. 337, 340, 296 P. 271 (1931). Similarly, the Supreme Judicial Court of Massachusetts held that “the Legislature cannot delegate to or confer upon municipal boards or officers, that are not courts of justice, and whose proceedings are not an exercise of judicial power, the authority to imprison and punish, without right of appeal or trial by jury.” Whitcomb’s Case, 120 Mass. 118, 124 (1876).
The Supreme Court of Missouri held that the power to punish for contempt “is not a power granted by the Legislature to be held or withdrawn as the Legislature may see fit or to be farmed out to any other body. The Legislature can no more command the court to use the judicial power of punishing for contempt in order to enforce obedience to a non-judicial body than it can command the court to use its judicial function to give to the decision of a non-judicial board the character of a judgment.” State ex rel. Haughey v. Ryan, 182 Mo. 349, 356-57, 81 S.W. 435 (1904); see also Langenberg v. Decker, supra, 483 (power to punish for contempt belongs exclusively to the courts, unless state constitution expressly confers power upon other body); Wright v. Plaza Ford, 164 N. J. Super. 203, 395 A.2d *8221259 (1978) (exercise of contempt power by workers’ compensation division held unconstitutional); Appalachian Power Co. v. Public Service Commission, 296 S.E.2d 887 (W. Va. 1982) (exercise of contempt power by public service commission held unconstitutional).
The power to order contempt and to deprive an individual of personal liberty, cannot be doled out among persons who have not assumed their offices through a constitutional route that ensures three levels of approval—the judicial selection commission, the governor and the legislature. Decisions in other jurisdictions recognize the need to limit the power afforded to nonjudicial figures. E. Albertsworth, “Administrative Contempt Powers: A Problem in Technique,” 25 A.B.A.J. 954, 957-58 (1939), quoted in Appalachian Power Co. v. Public Service Commission, supra, 890. “In free countries courts always have assumed jurisdiction of questions involving personal liberty, and so they must, or else free government, securing personal liberty, ceases to exist. When that great right comes in issue, the courts hear and decide, and the authority of executive or administrative officers is at end. Whatever else such officers may be empowered to do, they can not be empowered to sit in judgment upon the right of a citizen to his personal liberty.” Langenberg v. Decker, supra, 488 (Elliott, C. J., concurring).
I am not sure whether the majority realizes the implications of its decision today. First, its approval of § 46b-231 (m) (7) allows nonconstitutional decision makers to deprive individuals of their personal liberty for an indefinite time. Second, this decision opens the door to legislation that would allow for the appointment of persons with the jurisdiction of constitutional judges without undergoing merit selection and approval by the legislature. Unfortunately, not only does the majority base its conclusion upon precedent that dates back *823almost one hundred years, but it also returns us to the manner in which we selected our judges in those days.
I would find that portion of General Statutes § 46b-281 (m) (7) which authorizes statutory magistrates to cite a person for contempt and to incarcerate that person in “a community correctional center until he has complied with such order [of the magistrate],” to be unconstitutional.
Accordingly, I dissent.

 See footnote 3 of the majority opinion.


 Article fifth, §§ 1 and 2 of the Connecticut constitution, as amended by articles XX and XXV of the amendments, provides: “Sec. 1. The judicial power of the state shall be vested in a supreme court, an appellate court, a superior court, and such lower courts as the general assembly shall, from time to time, ordain and .establish. The powers and jurisdiction of these courts shall be defined by law.
“Sec. 2. Judges of all courts, except those courts to which judges are elected, shall be nominated by the governor exclusively from candidates submitted by the judicial selection commission. The commission shall seek and recommend qualified candidates in such numbers as shall by law be *819prescribed. Judges so nominated shall be appointed by the general assembly in such manner as shall by law be prescribed. They shall hold their offices for the term of eight years, but may be removed by impeachment. The governor shall also remove them on the address of two-thirds of each house of the general assembly and the supreme court may also remove them as provided by law.”


 The Connecticut constitution also requires that constitutional decision makers hold office for a term of eight years. See footnote 2, supra.